DETAILED ACTION
The following Office Action is in response to the Amendment filed on August 1, 2022.  Claims 21-27, 30-33, and 36-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Concerning the “Claim Objection” section on page 8 of the Applicant’s Response filed on August 1, 2022, the amendments to claims 21, 27, and 33 to address the informalities have obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.
Concerning the “Rejections Under 35 U.S.C. § 112(b)” section on page 10 of the Applicant’s Response filed on August 1, 2022, the amendments to claims 21, 23, 27, 33, and 40 to address the issues of indefiniteness have obviated the necessity of the rejections to the claims under 35 U.S.C. §112(b).  Therefore, the rejections are withdrawn.

Response to Arguments
Concerning the “Rejections Under 35 U.S.C. § 112(a)” section on pages 8-10 of the Applicant’s Response filed on August 1, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the examiner has not established evidence that a person having ordinary skill in the art would not recognize the invention defined by the instant claims, arguing that the examiner has only presented conclusory statements.  However, the examiner has pointed out the lack of any description of a concave surface in both the Specification and the Drawings.  The applicant points to paragraphs [0032] and [0046] in the Specification as support for the limitation of a concave top surface, but paragraph [0032] is merely a broad description of possible geometric shapes of the flexible body and does not mention in any way the specific contour of the top surface.  Furthermore, paragraph [0046] merely teaches that the top surface includes v-shaped openings for the slots, and that the perimeter of the body is substantially perpendicular to the bottom surface.  There is no description of the shape of the top surface, specifically being silent to any concave contour of the top surface.  Lastly, because the Specification lacks any description of a concave top surface, a person having ordinary skill in the art cannot look at Figure 10 and conclude that the top surface is intended to be concave.  The top surface appears to be flat upon examination of Figure 10.  Therefore, the rejection of the claims under 35 U.S.C. §112(a) stand.
Concerning the “Rejections Under 35 U.S.C. § 103” section on pages 10-19, with regards to the rejection of claims 21 and 27, the applicant’s arguments have been fully considered, but they are moot due to the added limitations with regards to the attachment mechanism.  The specified attachment mechanism that would be suitable to modify the D’Andria and Dalton reference could not be found in the prior art and a motivation or rationale could not be found to modify the prior art to include said attachment mechanism having the described rectangular base plate with the claimed orifice.  Therefore, the rejections of claims 21 and 27 and their dependent claims under 35 U.S.C. §103 are withdrawn.  
With regards to the rejection of claim 33 under 35 U.S.C. §103(a), the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant first argues that the examiner has used official notice to cure the deficiencies of D’Andria and Dalton, which is improper, to teach a modification of the shape of the D’Andria and Dalton combination.  However, the examiner asserts that this is a mischaracterization of the combination.  Rather, the examiner has utilized a KSR rationale for modifying the shape of the device.  The MPEP states that when considering obviousness, a KSR rationale may be used as a supporting rationale when warranted and appropriately supported [MPEP 2144].  In the instant case, a rationale of simply changing the shape as a matter of obvious design choice is supported given the lack of criticality of the shape of the device and a motivation provided by Dalton that teaches that a various number of shapes for a medical line holding device are acceptable (Dalton; Column 3, Lines 3-15) [MPEP 2144.04(IV)(B)].
The applicant then argues that the combination is improper because the S-shaped slots would render D’Andria unsatisfactory for its intended purpose because the tubes of D’Andria would not fit an “S” type shape given the rigid nature of the tubes.  However, the examiner asserts that there is no evidence that the tubing in the D’Andria reference is rigid.  The paragraph referenced by the applicant, ¶ [0007], does not mention anything about rigid tubing.  The reference merely teaches that the device is intended to hold tubing.  This may include flexible or rigid tubing.  Furthermore, it is well known in the art that medical tubing is flexible.  Thus, the device would still be satisfactory of its intended purpose of holding medical tubing with slots having an “S” type shape.
Lastly, the applicant argues that a modification of the attachment mechanism of the D’Andria reference would render the device unsatisfactory for its intended use.  However, the examiner asserts that a modification of the attachment mechanism of the D’Andria reference has not been proposed.  With regards to claims 21 and 27, as discussed above, the attachment mechanism as claimed to modify the prior art could not be found.  With regards to claim 33, the D’Andria reference already teaches an attachment mechanism comprising an adhesive material (Figure 2; 34a | [¶ 0025]).  Therefore, the rejection of claim 33 and its dependent claims stand.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 27, 30, 33 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Line 4 of both claims 27 and 33 recite the limitation of “a concave top surface”.  However, there is no teaching within the Specification that the top surface of the device is concave.  The Specification does not mention a concave shape in anyway.  Furthermore, it cannot be sufficiently confirmed through the drawings that the top surface of the device is intended to be concave, therein failing to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  Claims 30 and 36-40 are further rejected for being dependent upon claims that introduce new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 33, 36, 37, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Andria (US 2006/0237597) in view of Dalton (US 5499976).
Concerning claim 33, the D’Andria reference teaches a method of using a retaining device to secure a medical device to a substrate during a medical procedure comprising the steps of: providing a retaining device (Figure 1; 40), the retaining device comprising a flexible shaped body (Figure 1; 20 | [¶ 0004]) having a top surface, a flat bottom surface, a side surface substantially perpendicular to the bottom surface and the top surface (Figure 1; 20, the cuboid shape of the body defines the surfaces), and at least two slots in the top surface of the flexible shaped body (Figure 1; 42), wherein each of the at least two slots extend from the top surface towards a bottom surface and terminate at an end point within the flexible shaped body, wherein each of the at least two slots extend at about a 90 degree angle relative to the top surface and to a distance greater than a diameter of the medical device, and wherein each slot has a substantially constant width (Figure 1; 42), and wherein a width of each of the at least two slots is smaller than an external dimension of the medical device ([¶ 0017]); attaching the retaining device to a substrate (Figure 1; S) with an attachment mechanism (Figure 1; 30) comprising an adhesive material (Figure 2; 34a | [¶ 0025]); deforming an opening of one or more of the at least two slots, and arranging a portion of a medical device in the one or more of the deformed at least two slots in order to secure at least the portion of the medical device in the deformed at least two slots(Figure 1; T), but it does not specifically teach the flexible shaped body being elliptical or the at least two slots each comprising a non-linear slot in an “S” type shape relative to the concave top surface.
However, the Dalton reference teaches a retaining device and method of using said device for retaining a medical device similar in structure and function as to the D’Andria reference, wherein the reference teaches a retaining device (Dalton; Figure 1; 20) comprising a flexible shaped body, wherein the reference teaches that the body may be shaped as desired by pouring a liquid resin into a mold of the desired shape (Dalton; Column 3, Lines 3-15), wherein said shape may be elliptical (Figure 1; 20). ) wherein the retaining device includes a slot comprising a non-linear slot in an “S” type shape relative to the top surface (Dalton; Figure 2; 50).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the flexible shaped body of the D’Andria reference be elliptically shaped as in the Dalton reference given the Specification of the Instant Application is silent as to any criticality to the specific elliptical shape and given the Dalton reference teaches that a flexible shaped body for use as a retaining device may be shaped to any desired shape (Dalton; Column 3, Lines 3-15).  Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first slot and the second slot of the D’Andria reference have an “S” type shape as in the Dalton reference to increase frictional retention of the medical devices within the device (Dalton; Column 3, Lines 25-36).
Although neither of the references teaches the flexible elliptical shaped body having a concave top surface, the Specification of the Instant Application is completely silent as to any criticality for the concave shape of the top surface.  Therefore, given the device would perform equally well regardless of the shape of the top surface of the device, it would be a matter of obvious design choice to have the top surface of the retaining device be concave in shape.
Concerning claim 36, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 33, wherein the Dalton reference further teaches the retaining device comprising an polymer, elastomer, or rubber material (Dalton; Column 2, Lines 30-39), wherein it would be obvious to have the combination of the D’Andria and Dalton combination to be made of such materials given they are identified as materials used to form flexible shaped bodies for a retaining device.
Concerning claim 37, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 33, wherein the D’Andria reference further teaches that the substrate may be a patient bed ([¶ 0002]), which may be interpreted as a type of table.
Concerning claim 39, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 33, wherein the D’Andria reference further teaches the flexible shaped body comprising a textured surface given every surface inherently has a texture.
Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Andria (US 2006/0237597) in view of Dalton (US 5499976) as applied to claims 33, 36, 37, and 39 above, and further in view of Eidenschink et al. (US 6746466, hereinafter Eidenschink).
Concerning claim 38, the combination of the D’Andria and Dalton references as discussed above teaches the method of claims 33, but does not specifically teach the flexible shaped body comprising a weight greater than 0.2 lbs.
However, the Eidenschink reference teaches a retaining device and method of using said device for retaining a medical device similar function as to the D’Andria reference, wherein the reference teaches providing a retaining device for securing a medical device to a substrate (Eidenschink; Figure 1; 40) comprising a first slot and a second slot (Eidenschink; Figure 2; 48, 50), wherein the reference states that the weight of the device is a result effective variable which serves to properly secure the medical device in place to ensure they do not shift during a procedure (Eidenschink; Column 9, Lines 30-50).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the device of the D’Andria and Dalton combination have a weight of at least 0.2 lbs as a routine optimization of a result effective variable which would assist in properly securing the wire members in place to insure they do not shift during a procedure (Eidenschink; Column 9, Lines 30-50).
Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Andria (US 2006/0237597) in view of Dalton (US 5499976) as applied to claims 33, 36, 37, and 39 above, and further in view of Sularz (US 4971271).
Concerning claim 40, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 33, wherein the D’Andria reference teaches the step of deforming an opening of one or more of the first and second slots to insert a medical device ([¶ 0026]), but does not necessarily teach removing the medical device from the deformed first slot or the deformed second slot.
However, the Sularz reference teaches a retaining device and method of using said device for retaining a medical device similar in structure and function as to the D’Andria reference, wherein the reference teaches providing a retaining device comprising a flexible shaped body (Sularz; Figure 1; 18) comprising a first slot and a second slot (Sularz; Figure 2; 38, 40), wherein the reference further teaches that the tubes can be removed by upward movement which would cause the flexible body to deform (Sularz; Column 5, Lines 36-42).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the method of the D’Andria and Dalton combination include the step of removing the medical device from the deformed first slot or the deformed second slot to provide a way to remove medical devices from the retaining device (Sularz; Column 5, Lines 36-42).

Allowable Subject Matter
Claims 21-26, 31, and 32 are allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/17/2022